DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Standish (US Pat No 1,186,241) in view of Rowley (US Pat No 2,076,483).
Re claim 1, Standish shows a sprinkler assembly flow-shaper (Figs. 1-3) comprising:

a plurality of tines (see annotated figure) extending from said annular support and including end portions each extending inwardly towards said central axis within a common plane (p. 2, lines 93-95) and including tapered side edges (the edges of the triangular tines taper toward a point) being spaced apart to define there between a plurality of passageways (14) between said tines.

    PNG
    media_image1.png
    339
    231
    media_image1.png
    Greyscale

Standish does not show the tines are trapezoidal-shaped having a curved portion.
However, Rowley shows a plurality of trapezoidal-shaped tines (Fig. 5, 2) having curved portion (tines, 2, demonstrated as curved in figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to shape the tines as trapezoidal with a curved portion, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. Further, applicant provides no criticality for these claimed features, and in fact discloses near the end of paragraph 0111 of applicant’s specification that the tines “may be rectangular or triangular in shape” while stipulating no further details of a curved portion of any sort.
.
Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. Regarding applicant’s specific argument that the tines, 11, of Standish do not include portions each extending inwardly towards the central axis within a common plane, as claimed, the examiner respectfully disagrees. Standish explicitly discloses, at lines 93-95 on page 2, that the cross slits 14 may extend normal to the axis of such passage 7. In extending “normal” the slits would be perpendicular as “normal” is geometrically defined, to which Standish further makes a point of differentiating between this configuration and a separate configuration where the slits “are in a wall downwardly inclined with respect thereto, as indicated most clearly in Figs. 1 and 2.” Thus, Standish does in fact disclose a configuration where the tines extend “inwardly towards the central axis within a common plane” as claimed.
Applicant’s further arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN M CERNOCH/          Examiner, Art Unit 3752